                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9          UNITED STATES OF AMERICA,                         CASE NO. CR18-0194-JCC
10                              Plaintiff,                    ORDER
11                     v.

12          KEVIN SCOTT TA,

13                              Defendant.
14

15          This matter comes before the Court on the parties’ stipulated motion for entry of a
16   discovery protective order, as permitted by Federal Rule of Criminal Procedure 16(d) (Dkt. No.
17   19). Having thoroughly considered the motion and the relevant record, the Court finds good
18   cause to ENTER the following protective order.
19                               DISCOVERY PROTECTIVE ORDER
20          As used in this order, the term “Protected Material” means sensitive material pertaining
21   to a fentanyl overdose on May 6, 2018, specifically including witness statements, cell phone
22   records, social media records, medical records, and/or an autopsy report. The failure to designate
23   any materials as “Protected Material,” as provided in this paragraph, shall not constitute a waiver
24   of a party’s assertion that such materials are covered by this protective order.
25          Possession of Protected Material is limited to the attorney(s) of record in this case and
26   their staff, and to any investigators, expert witnesses, and other agents the attorneys of record


     ORDER
     CR18-0194-JCC
     PAGE - 1
 1   retained in connection with this case. The attorney(s) of record, and their investigators, expert

 2   witnesses, and other agents can review Protected Material with Defendant. Defendant can inspect

 3   and review Protected Material, but shall not be allowed to possess, photograph, or record

 4   Protected Material or otherwise retain Protected Material or copies thereof.

 5           Defense counsel shall not provide Protected Material or copies thereof to any other

 6   person outside her law office, including Defendant, his family, or associates. While he is at the

 7   Federal Detention Center (“FDC”), Defendant will be permitted to review Protected Material,

 8   consistent with the regulations established by the Bureau of Prisons for discovery materials
 9   subject to a protective order and designated as protected or sensitive material. Consistent with
10   those rules and regulations, Defendant will be permitted to review Protected Material with his
11   counsel or in a controlled environment at the FDC, but will be prohibited from keeping a copy of
12   the material in his own possession, printing it out, copying it, or distributing it.
13           Defendant, defense counsel, and others to whom disclosure of the content of Protected
14   Material may be necessary to assist with the preparation of the defense, shall not disclose
15   Protected Material or its contents, other than as necessary for the preparation of defense at trial
16   and in subsequent appellate proceedings, if necessary. Specifically, the attorney(s) of record and
17   members of the defense team acknowledge that providing copies of Protected Material to
18   Defendant and other persons is prohibited, and agree not to duplicate or provide copies of

19   Protected Material to Defendant or other persons. This order does not limit employees of the

20   United States Attorney’s Office for the Western District of Washington from disclosing

21   Protected Material to members of the United States Attorney’s Office, federal law enforcement

22   agencies, the Court, or witnesses in order to pursue other investigations or the prosecution in this

23   case. Nor does it limit employees of the United States Attorney’s Office for the Western District

24   of Washington from disclosing Protected Material to the defense as necessary to comply with the

25   Government’s discovery obligations.

26           Nothing in this protective order prohibits defense counsel from showing Protected


     ORDER
     CR18-0194-JCC
     PAGE - 2
 1   Material, or reviewing its contents, to Defendant or to others to whom disclosure may be

 2   necessary to assist with the preparation of the defense at trial and in subsequent appellate

 3   proceedings, if necessary.

 4          If counsel for any party finds it necessary to file any documents marked as Protected

 5   Material, the material shall be filed under seal with the Court. This does not entitle either party to

 6   seal their filings as a matter of course. The parties are required to comply in all respects to the

 7   relevant Local and Federal Rules of Criminal Procedure pertaining to the sealing of court

 8   documents.
 9          Nothing in this order shall prevent any party from seeking modification of this protective
10   order or from objecting to discovery that it believes to be otherwise improper. The parties agree
11   that in the event that compliance with this order makes it difficult for defense counsel to adhere
12   to their Sixth Amendment obligations, or otherwise imposes an unworkable burden on defense
13   counsel, defense counsel shall bring any concerns about the terms of the order to the attention of
14   the Government. The parties shall then meet and confer with the intention of finding a mutually
15   acceptable solution. In the event that the parties cannot reach such a solution, defense counsel
16   shall have the right to bring any concerns about the scope or terms of the order to the attention of
17   the Court by way of a motion.
18          Nothing in this protective order should be construed as imposing any discovery

19   obligations on the Government that are different from those imposed by case law and Rule 16 of

20   the Federal Rules of Criminal Procedure.

21          This protective order does not constitute a ruling on the question of whether any

22   particular material is properly discoverable or admissible and does not constitute any ruling on

23   any potential objection to the discoverability of any material.

24          At the conclusion of the case, Protected Material shall be returned to the United States, or

25   destroyed, or otherwise stored in a manner to ensure that it is not subsequently duplicated or

26   disseminated in violation of this protective order.


     ORDER
     CR18-0194-JCC
     PAGE - 3
 1         It is so ORDERED.

 2         DATED this 2nd day of October 2018.




                                                 A
 3

 4

 5
                                                 John C. Coughenour
 6                                               UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR18-0194-JCC
     PAGE - 4
